On the argument of this appeal from an order dismissing a petition for a writ of error comm nobis the respondent offered in support of the order appealed from a record from the office of the District Attorney indicating that counsel had been assigned to appellant in a criminal action. This touches on the main issue litigated in the proceeding. When the record was offered in this court appellant’s attorney was given an opportunity to deal with this exhibit. He deals with it by filing a brief in which he raises the *1013question of authenticity. We do not have facilities adequate to the determination of an issue of authenticity of an exhibit and we prefer to have such a question determined by the court which heard the general issue. The proceeding is remitted to the County Court for further consideration. Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ., concur.